Citation Nr: 1115641	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of dental trauma (for compensation purposes).  

2.  Entitlement to service connection for a headache disability, to include cluster headaches.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Marine Corps from March 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim is on appeal from the RO in Honolulu, Hawaii, the jurisdiction in which the Veteran currently resides.   

The Veteran was afforded a Videoconference hearing in November 2010.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Evidence received since the final decision of record does not relate specifically to an unestablished fact necessary to substantiate the claim for service connection for residuals of dental trauma; the additional evidence does not raise a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of dental trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  Furthermore, the Veteran has received notice on what is required to reopen a previously denied claim for service connection, in accordance with jurisprudential precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).    

The Veteran is represented by the Hawaii Office of Veterans Services, and that organization is presumed to have knowledge of what is necessary to reopen a previously denied claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records which were of record at the time of the last denial.  No material evidence has been submitted in connection with this claim to reopen, and there is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that as the Veteran has not submitted evidence which is both new and material, and has not indicated that such evidence exists but has not yet been obtained, there is no duty to provide a VA examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran was initially denied service connection for residuals of dental trauma in a July 1995 rating decision.  The basis of this decision was that although there was evidence of an accident occurring on active duty, with facial injuries noted, the medical evidence did not support a finding that there was any problem with the teeth as a result of trauma.  Indeed, a comprehensive VA dental examination noted that there was no objective evidence of trauma to the teeth in service, and that the Veteran's poor dentition was a result of his neglecting his oral hygiene.  The claim was denied, and no appeal was entered.  The Veteran petitioned for reopening subsequent to this, and included a letter from a dental hygienist, who stated that she knew the Veteran at the time of his accident.  This hygienist stated her belief that there was breakage of the teeth at the time of the in-service accident, and that residuals of dental trauma were related to service.  The RO reopened the claim, as new and material evidence had been received; however, the claim was denied on the merits, as the RO felt the earlier 1995 dentist's opinion was more probative than that of the private hygienist.  The claim for service connection was denied in October 2000, and again, no appeal was filed within a year of notification to the Veteran.  

Currently, the Veteran seeks to reopen the claim of service connection for residuals of dental trauma.  He has submitted evidence that shows he experiences dental problems, and has indicated that he has had to have teeth removed.  The Veteran has not, however, submitted any evidence which would serve to be material to the claim to reopen.  Indeed, there is no doubt that the Veteran has poor dental health, as this has been of record since at least 1995.  The issue is whether there is anything which would, at least potentially, address a link between current dental problems and a trauma to the teeth during service.  

In support of the claim to reopen, the Veteran has submitted his own testimony as to having his teeth broken while being in an accident in 1966.  These statements are duplicative of evidence already of record at the time of the last denial.  In his Videoconference hearing, the Veteran and his representative stated that there was positive evidence supporting a nexus submitted by the private dental hygienist.  Upon review, it is noted that such an opinion, dated in 1999, was of record and fully considered prior to the last finalized rating decision.  The mentioning of the opinion is thus neither new nor material.  

Indeed, the Board notes that although there are newer medical records and lay statements showing current dental problems, there is nothing added to the record which might, at least potentially, indicate that the Veteran's dental condition was caused in-service as a result of trauma. Thus, there is nothing of record received since October 2000 that was previously unestablished, or that raises a reasonable possibility of substantiating the underlying claim for service connection.  As such, new and material evidence has not been submitted, and the claim to reopen is denied.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having not been received, the petition to reopen a claim for entitlement to service connection for residuals of dental trauma is denied.  


REMAND

The Veteran contends that he has a headache disability that is separate from his service-connected residuals of a left orbital fracture, healed fracture of the nasal bone with septal deviation, and posttraumatic cephalgia with mild mental deterioration.  Essentially, he contends that he has a headache condition that is manifested as a cluster or migraine headache, and that this condition is either directly related to military service, to include his documented 1966 motor vehicle accident, or, alternatively, was caused or aggravated by his service-connected occipital trauma residuals, nasal fracture residuals, and/or cephalgia.  Further development is required.  

The Veteran has a history of head pain which has been causally linked to his service-connected nasal deviation.  Indeed, the record indicates that the Veteran has had surgery to relieve sinus pressure, and that this has been effective in treating the most prostrating of his headache symptoms.  The Veteran, however, has been assessed as having additional headache symptomatology, and has complained of whole head pain with radiation into the neck.  In July 2007, facial headaches were assessed, and also in a VA clinical note, there is a notation assessing that the Veteran experiences "cluster headaches vs. migraines."  There is not much elaboration after this assessment, and there is no differentiation of this symptomatology from his already service-connected head disabilities. 

Given that there is at least some indication of a disability of headaches separate from occipital trauma residuals, nasal fracture residuals, and cephalgia, the Board finds that the Veteran should be provided a neurology examination to determine if there is indeed a separate disability in the head, and if so, if this condition is either causally related to service or, alternatively, was caused or aggravated beyond the natural course of the disease process by service-connected cephalgia, nasal fracture residuals, or occipital trauma residuals.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA neurology examination to determine the nature of any currently present headache disability, to include cluster headaches.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headache disability, to include cluster headaches, is present and is distinct from service-connected cephalgia, residuals of nasal fracture, and residuals of left occipital trauma.  Should such a distinct and separate disability be present, the examiner should opine if the condition, to include any present cluster headaches, is at least as likely as not causally related to service, or, is at least as likely as not caused or worsened by any service-connected disability, to include service-connected cephalgia, residuals of nasal fracture, and residuals of left occipital trauma.  A rationale should accompany any conclusions reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection.  Should the claim be denied, issue an appropriate statement of the case to the appellant and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


